Citation Nr: 1451804	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-11 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and/or secondary to the service-connected prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1980.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran presented testimony before the Board in July 2013.  A transcript of the hearing has been obtained.

The matter was previously before the  Board in October 2013 and remanded for further development and adjudication.  The claim has been returned to the Board and is now ready for appellate disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's peripheral neuropathy is due to events in active service, to include exposure to herbicides; peripheral neuropathy is not proximately due to, the result of, or aggravated by the service-connected prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy, to include as due to herbicide exposure and/or secondary to the service-connected prostate cancer,  have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in March 2009.  Additional letters were sent in February 2010, May 2010, and November 2013.  

VA has obtained service treatment records, assisted the Veteran in obtaining post-service treatment records, provided the Veteran VA examination, and afforded him the opportunity to present testimony before the Board, the transcript of which has been obtained.  

The Board notes that additional VA outpatient treatment records were added to the virtual record, which were not listed as evidence considered in the December 2013 supplemental statement of the case (SSOC).  The Board has reviewed the treatment records and finds that remand for preparation of an additional SSOC is not necessary as the evidence contained within the records (continued treatment for peripheral neuropathy with no opinions on etiology) is duplicative of the other evidence of record.  38 C.F.R. § 19.31.
 
All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Veteran contends that he is entitled to service connection for peripheral neuropathy.  Specifically, he claims that the disability is the result of exposure to herbicides during his Vietnam service (previously established by the evidence of record).  He alternatively contends that the claimed condition is proximately due to, the result of, or aggravated by the service-connected prostate cancer. 

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to the Veteran's claim, as it was pending before VA before September 6, 2013.  

The Veteran has been variously diagnosed with unspecified idiopathic peripheral neuropathy, axonal sensorimotor peripheral neuropathy, and peripheral sensorimotor polyneuropathy.  Thus, the question of whether the Veteran has a current disability is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service or a service-connected disability.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

First, the Board shall discuss service incurrence.  The Veteran's service treatment records contain complaints of right arm pain of a two-week duration in October 1961.  He was diagnosed with questionable paresthesias.  In 1963, he complained of right arm numbness and in his legs at times.  No diagnoses was rendered.  In August 1970, he reported pain after running on his left side.  In September 1973, he had right arm loss of energy.  He complained that his strength was drained out.  Motor examination was negative.  He was diagnosed with muscle tightness.  In October 1973, he informed providers that he had a weak right upper arm and a tired feeling.   There were no further complaints in service.  On the July 1980 report of medical history the Veteran reported cramps in his legs.  The doctor noted occasional cramps in the legs, self treated, on the corresponding medical examination.  No diagnosis was rendered.  

The mere fact the Veteran complained of extremity pain, numbness, loss of energy, and/or cramps is not enough to establish a chronic disability directly related to service or a presumptive disability related to herbicide exposure.  The Veteran left Vietnam in April 1964.  The first  diagnosis of peripheral neuropathy was in 2001.  

Peripheral neuropathy did not become manifest to a degree of 10 percent ( under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve) or more within one year after the date of last exposure to herbicides.  Moreover, as indicated above, NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  The diagnosis of peripheral neuropathy was 37 years after his exposure to herbicides and 21 years after his separation from service and the long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

While competent evidence indicates that the Veteran has a current diagnosis of peripheral neuropathy, no medical evidence links the current disorder to service or a service-connected disability.  Notably, the December 2013 VA examiner opined peripheral neuropathy was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner reasoned the Veteran had symptoms of both lumbar spinal stenosis with occasional neurogenic claudication and of peripheral sensorimotor polyneuropathy.  The lumbar spinal stenosis had been anatomically defined, but the cause for peripheral sensory neuropathy was still unknown  (idiopathic).  The examiner noted the 1964 herbicide exposure and found no recorded in-service treatment for a peripheral neuropathy or a diagnosis of the same.  The examiner noted that in 1973 the Veteran was seen and evaluated for a right upper extremity weakness, which was transient.  Sensory and motor examination were normal.  He was evaluated by orthopedics and discharged with a resolution of symptoms after a short period.  There was a suggestion that the complaints may have been psychosomatic.  Numbness and tingling were not a feature of his symptoms at the time.  There was no demonstrated abnormality on examination or with cervical spine x-rays.  The examiner noted there was not right upper extremity neuropathic abnormality at the current time and that his condition was not related to his current symptoms complex.  The examiner found no documented in-service complaint of numbness or tingling of the lower extremities.  The discharge physical dated in 1980 contained complaints of leg cramps of known lower extremity venous varicosities, but not sensory complaints.  A surgical consultant in July 1980 found no lower extremity symptoms in an evaluation for varicose veins.  The Veteran was advised against surgery at that time because of the lack of lower extremity symptoms.  The examiner noted the earliest diagnosis of peripheral neuropathy was in late 2001.  

The examiner indicated neurodiagnostic studies were performed because of the complaints of foot weakness.  Neurologic exam was normal from the sensory standpoint at that time.  It was a unilateral complaint and may have correlated with a small lacunar infarct seen on MRI.  The neurologic consultant was able to define a neuropathy with testing.  The examiner indicated this was long past the necessary interval needed to define Agent Orange relationship under current guidelines.  The examiner found that based on available data, and absent any records to the contrary, initial diagnosis of neuropathy in 2001 did not meet current criteria for service connection to herbicides exposure given the more than 35 years latency in diagnosis or stated manifestation.  

The examiner also opined the Veteran's peripheral neuropathy was not proximately due to, the result of, or aggravated by the service-connected disabilities.  The examiner reasoned the Veteran had undergone an extensive work-up for bilateral lower extremity and recently upper extremity neuropathic process.  The diagnoses included lumbar spinal stenosis with mild spondylolisthesis with prior electromyography (EMG) evidence of a radiculopathic process.  Neurosurgery had offered spinal decompression but acknowledged that the separate stocking glove sensory problems were unlikely because they were more suggestive of a peripheral neuropathy.  The examiner stated that neurologic work-up for peripheral neuropathy had been extensive and had excluded commonly associated disease processes.  The examiner further noted that commonly associated illnesses associated with peripheral neuropathy had been excluded with testing in the past.  Neurosurgery had offered lumbar decompression for the strong suggestion of neurogenic claudication advanced in the Veteran's history as recently as 2010.  The examiner stated the Veteran had declined to date, in part because the peripheral sensory neuropathy, which would not be expected to improve with surgical decompression.  

The examiner indicated the diagnosis of peripheral neuropathy remained idiopathic by consulting neurologists and because of the more recent development of left upper extremity symptoms, follow-up neurodiagnostic testing was ordered.  The Veteran canceled the test.  The examiner noted there was a remote neurologic suggestion that symptoms could be in part related to prior external beam radiation treatments for prostate cancer; however, prostate cancer was diagnosed in 2002 and external beam radiation therapy began in 2003.  The examiner indicated that because the symptoms of peripheral neuropathy occurred prior to the radiation therapy it was not considered a likely factor in this process.  Additionally, the Veteran now had left upper extremity stocking glove sensory findings which would not anatomically allow the suggestion of a post-radiation side effect or an aggravating factor.  

In sum, peripheral neuropathy was not diagnosed during service or for many years thereafter.  Peripheral neuropathy did not become manifest to a degree of 10 percent  or more within one year after the date of last exposure to herbicides.   The competent evidence does not establish a link between peripheral neuropathy and active service (including herbicide exposure) or the service-connected prostate cancer.   Thus, the Board finds service connection for peripheral neuropathy is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and/or secondary to the service-connected prostate cancer, is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


